Electronically Filed
                                                      Supreme Court
                                                      SCAD-10-0000250
                                                      27-MAY-2011
                                                      09:17 AM
                         SCAD-10-0000250

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                  vs.

                   SCOTT T. STRACK, Respondent.


                        ORIGINAL PROCEEDING
                  (ODC 08-056-8699, 09-096-8819)

                        ORDER OF SUSPENSION
    (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

          We have considered the Disciplinary Board’s Report and
Recommendation submitted to this court in the matter of Office of
Disciplinary Counsel v. Strack that Respondent Strack be
suspended from the practice of law in this jurisdiction for a
period of one year and one day.    We have also given due
consideration to the arguments set forth in the briefs filed by
both parties in the matter.
          It appears that Respondent Strack missed important
deadlines in an ongoing immigration matter due to a lack of
diligence and then failed to act to correct his lack of diligence
in a responsible and timely manner or to refund any of the fees
associated with his mistake, causing real harm to the interests
of his client.   It also appears that Respondent Strack failed to
communicate with his clients in a timely manner, misused client
funds, failed to maintain required paperwork involving client
monies or to manage client funds as required by the Hawai#i Rules
of Professional Conduct, improperly organized his practice as an
LLC, and misrepresented the nature of his law offices, resulting
in multiple violations of Hawai#i Rules of Professional Conduct
Rules 1.1, 1.3, 1.4(a), 1.15(b), (c), (d), (e), (f)(3), (g)(1),
(g)(2), (g)(7), (g)(8) and (g)(9), 7.5(f), and 8.4(a), as well as
the Rules of the Supreme Court of the State of Hawai#i (RSCH)
Rule 6(g).   Therefore,
          IT IS HEREBY ORDERED that Respondent Strack is
suspended from the practice of law in this jurisdiction for one
year and one day, effective 30 days after the entry of this
order, as provided by RSCH Rule 2.16(c).
          IT IS FURTHER ORDERED that Respondent Strack, in
addition to the requirements of RSCH Rules 2.16 and 2.17, as a
condition of reinstatement, is required to successfully complete
a Practicing Attorneys Liability Management Society (PALMS)
program or its equivalent and to reimburse Petitioner for all
costs ordered upon a timely submitted bill of costs and any
objections thereto.
          DATED: Honolulu, Hawai#i, May 27, 2011.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ James E. Duffy, Jr.
                              /s/ Craig H. Nakamura



                                2